DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 01/03/2022 is/are being considered by the examiner.
Claims 15, 17-21, 23, 25, 27-30, 32 are pending:
Claims 1-14, 16, 22, 24, 26, 31 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 15 
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein said tail portion is formed from a first material that comprises a thermoplastic material” in combination with the remaining limitations of the claim.
Claim 23
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein said tail portion is formed from a first material that comprises a thermoplastic material” in combination with the remaining limitations of the claim.
Claim 30
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a tail portion formed from a first material comprising a thermoplastic material” in combination with the remaining limitations of the claim.
Claims 17-21, 25, 27-29, 32 are allowable based on dependency from their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745      

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745